

Exhibit 10.1
Share Purchase Agreement


This Share Purchase Agreement (the “Agreement”) is made and entered into by and
between the following parties on June 3, 2010 in Xi’an, the PRC (the People’s
Republic of China, excluding Hong Kong, Macao and Taiwan)：


Party A: Xi’an Tech Full Simo Motor Co., Ltd.
Address: No.159 Ming Guang Road, Economy & Technology Development Zone, Xi’an


Party B: Zhejiang Ximen Punching Co., Ltd.
Address: Yazhi Village, Shengzhou City, Shaoxing City, Zhejiang Province.


Party A is referred hereinafter to as the “Purchaser”, and Party B is referred
hereinafter to as the “Seller”.


Whereas：


1.
Xi’an Tech Full Simo Lamination Co., Ltd.（the “Target Company”）is a limited
liability company incorporated and validly existing under the PRC laws. Its
registration number is 610100100048691, registered address is No.9 Dong Zhan
Road, Xin Cheng Qu, Xi’an, and registered business scope is manufacture, making,
selling and service of motors and motor fittings; selling of metal
material(excluding be prohibited); mechanical making.



2.
The Purchaser and the Seller are all the shareholders of the Target Company.
Party A and Party B are limited liability companies established and validly
existing under the PRC laws. Each holding 58.31%, 41.69% equity interest of
Target Company, respectively.



3.
The Seller is willing to sell all of the equity interest held by it in the
Target Company (the “Target Equity”) to the Purchaser and the Purchaser is
willing to buy the Target Equity (the “Transaction”).



Therefore, according to the principle of equality and through discussion, the
parties hereof agree to enter into the following provisions:

 
 

--------------------------------------------------------------------------------

 


1.
Purchase of Share



 
1.1
The Seller agrees to sell the Target Equity to the Purchaser and the Purchaser
agrees to purchase the Target Equity held by the Seller in accordance with the
provisions and conditions of the Agreement.



 
1.2
The Purchaser will be entitled to all the rights and interests related to the
Target Equity since the effectiveness of the Agreement, including but not
limited to the right to dividends, the right to elect directors and supervisors.
While the Seller shall not be entitled to any rights and interests related to
the Target Equity since effectiveness of the Agreement, except otherwise
provided for in the Agreement.



2.
Price of Purchase and its Payment



 
2.1
Except otherwise provided for in the Agreement, as the consideration of purchase
of the Target Equity, the Purchaser shall pay RMB 179 million to Party B within
40 days after the signing of the Agreement.



 
2.2
The aforesaid purchase price is final and the Purchaser has no other obligations
once paying off such purchase price.



 
2.3
Each party is respectively liable for the taxes and fees with respect to the
transaction of the Target Equity in accordance with the PRC laws.



3.
Close of Transaction



 
3.1
Each party should cooperate to complete the alteration registration procedure
with the relevant authority as to the Transaction within 40 days after the
signing of the Agreement.



 
3.2
The Transaction of the Target Equity shall be closed till the alteration
registration procedure with the relevant authority aforesaid in 3.1 is
completed.


 
 

--------------------------------------------------------------------------------

 

4.
Representations and Warranties



 
4.1
The Seller makes the following representations and warranties to the Purchaser
which shall remain true, correct and not misleading till the close of the
transaction:



 
(1)
The Seller has obtained the necessary approval, permit, authorization, power and
right to sign and deliver and perform the Agreement;



 
(2)
The Seller has legally and validly owned the right to the Target Equity and
there is no pledge or other third party’s right on the Target Equity;



 
(3)
The Seller shall be liable for the Target Company’s debts, liabilities, claims
to compensate or potential debts, liabilities, claims to compensate which it has
been aware of but not disclosed to the Purchaser.



 
(4)
To the best of The Seller’s knowledge, there exist no pending or potential
procedures, litigations, claims, demands, Articles of Association, objection
Orders, hearings, breach of contracts, deficient notice or investigations,
directly or indirectly related to or with respect to the Agreement, the business
or assets of the Target Company or the Target Equity.



 
(5)
The selling of the Target Equity by the Seller to the Purchase is not and will
not in violation of the Articles of Association of the Target Company, the
contracts and agreements and other legal documents having binding effect upon
the Seller; and



 
(6)
The Seller must not sign any contract or agreement using the name of the
shareholder of the Target Company which is detrimental to the benefit of the
Target Company after the effectiveness of the Agreement.



 
4.2
The Purchaser makes the following representations and warranties to the Seller
which shall remain true, correct and not misleading till the close of the
transaction:



 
(1)
The Purchaser has obtained the necessary approval, authorization, power and
right to sign and deliver the Agreement;



 
(2)
The signing and performance of the Agreement by the Purchaser is not and will
not in violation of the Articles of Association of the Target Company, the
contracts and agreements and other legal documents having binding effect upon
the Purchaser.


 
 

--------------------------------------------------------------------------------

 


5.
Effectiveness



 
5.1
Each party agrees that the Agreement shall become effective since April 1, 2010.



6.
Breach of Contract



 
6.1
Any violation of the representations, warranties and other provisions of the
Agreement shall constitute breach of the Agreement and the breaching party shall
assume relevant liabilities according to the PRC laws.



 
6.2
If either party to the Agreement violates the representations, warranties and
other provisions of the Agreement, which cause the purpose of the Agreement
unrealized, the other party shall has the right to terminate the Agreement.



7.
Force Majeure



 
7.1
If the performance of the Agreement by either party is affected or delayed by
force majeure events, the affected party should give notice to the other party
immediately and provide documents introducing and proving the occurrence of such
force majeure events as well as explaining the reason for its disability to
perform or delay to perform. Both party should then discuss and decide whether
to terminate the Agreement or amend relevant provisions. Once such force majeure
events disappear, the affected party should take actions to continue to fulfill
the feasible parts of the contract.



 
7.2
The force majeure means all events that occur after signing of this Agreement,
the occurrence and consequence of which can not be avoided or overcame, and
hinder the performance by any party. The said events include but not limited to
injunction or action by government or public institutions, riot, war striking
and other labor disputes, terminations or discontinuation of transportation or
other public facility supplies, epidemic, flood, fire, earthquake, typhoon, and
other natural disasters.


 
 

--------------------------------------------------------------------------------

 

8.
Governing Law



 
8.1
The execution, performance and construction of the Agreement, as well as the
settlement of disputes related to or arising from the Agreement, are all
governed by the PRC laws.



9.
Settlement of Disputes



 
9.1
Any dispute resulting from the performance of or in relation to the Agreement
should be firstly resolved by friendly discussion between the Parties. If
failed, either Party may bring a suit before a PRC court in the place of where
the Target Company locates.



10.
Other Matters



 
10.1
If any part or any provision of the Agreement is treated as illegal, expired or
void or in conflict with the PRC laws, the binding effect of other provisions
should not be affected and both parties should make substitute provisions with
same or nearly similar effect as or to the intent of the Agreement.



 
10.2
The fact that a party is not exercising or late to exercise the right under the
Agreement dose not constitute the waiver of such right or any other right.



 
10.3
Any revision of or supplement or amendment to the Agreement shall not become
effective unless made in writing and signed by all parties or their authorized
representatives.



 
10.4
The Agreement is made in two Chinese counterparts with the same legal effect and
each party holds one.

[Below is the signature part]


Party A: Xi’an Tech Full Simo Motor Co., Ltd.
 
(seal)
 



Legal Representative: 
     
（signature）
 



Party B: 
[                        ]
   
(seal)
 



Legal Representative: 
     
（signature）
 


 
 

--------------------------------------------------------------------------------

 